Citation Nr: 1314061	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  10-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of the severance of service connection for right upper extremity peripheral neuropathy (dominant).

2.  Propriety of the severance of service connection for left upper extremity peripheral neuropathy (non-dominant).

3.  Propriety of the severance of service connection for right lower extremity peripheral neuropathy (dominant).

4.  Propriety of the severance of service connection for left lower extremity peripheral neuropathy (non-dominant).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to November 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2012, the Veteran testified at a Travel Board hearing before the undersigned.  


FINDING OF FACT

A clear and unmistakable error was not committed in the December 2007 grant of service connection for right and left upper extremity peripheral neuropathy as well as right and left lower extremity peripheral neuropathy.


CONCLUSION OF LAW

Service connection for right and left upper extremity peripheral neuropathy as well as right and left lower extremity peripheral neuropathy is restored.  38 C.F.R. § 3.105(d) (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


Restoration

The Veteran is service-connected for cervical spondylitis, spondylolisthesis of L5, and upper thoracic levoscoliosis.  Service connection for right and left upper extremity peripheral neuropathy as well as right and left lower extremity peripheral neuropathy was severed.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the Veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report the Veteran can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims ("the Court") similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In a December 2007 rating decision, secondary service connection was granted for right and left upper extremity peripheral neuropathy as well as right and left lower extremity peripheral neuropathy (as secondary to service-connected cervical spine disability).  The RO indicated that the evidence reflected that private electromyography testing (EMG) from Dr. A.M.L showed that the Veteran had peripheral neuropathy.  Also, Dr. R.S.K. diagnosed the Veteran as having neuropathy.  In addition, Dr. R.A.Y. stated that the etiology was of an autonomic process.  According to the RO, Taber's Medical Encyclopedia Dictionary related an autonomic process as a condition commonly seen in patients with injury to the spinal cord.  Because the Veteran had been diagnosed as having peripheral neuropathy and since the etiology indicated was an autonomic process which was considered by the RO as part of the service-connected spine disability, reasonable doubt was resolved in the Veteran's favor.  

In a June 2008 rating decision, as followed by a November 2009 letter, the RO proposed to sever service connection for the peripheral neuropathy conditions.  In March 2009, the RO severed service connection for right and left upper extremity peripheral neuropathy as well as right and left lower extremity peripheral neuropathy.  The RO determined that there was a clear and unmistakable error (CUE) in the December 2007 rating decision which granted service connection for right and left upper extremity peripheral neuropathy as well as right and left lower extremity peripheral neuropathy because there was no medical evidence showing that the Veteran's neuropathy was due to his cervical spondylitis.  Rather, the RO indicated that there were multiple possibilities for the etiology of the peripheral neuropathy of all extremities including diabetes and mononeuritis multiplex.  The RO indicated that the peripheral neuropathy was most likely due to nonservice-connected disability.  The RO discussed the evidence which was of record, including VA and private reports. 

Specifically, the RO referred to a September 2005 VA evaluation which noted that there was no evidence of neuro-radiculopathy symptoms due to cervical or lumbar nerve roots.  Likewise, a December 2005 VA evaluation indicated that the diffuse neuropathy in the upper extremities was most likely due to nonservice-connected diabetes or other metabolic problem and not due to local radiculopathy.  Thereafter, a November 2006 VA examination report noted that the peripheral neuropathy "could be" due to "other co-morbid" conditions such as diabetes which "could cause" the neuropathy.  

Subsequent medical reports of Dr. R.S.K. stated that there were no findings, per Dr. A.L., suggestive of cervical radiculopathy and that the cervical spondylitis had no evidence of nerve root compression.  He noted the findings of Dr. A.L. that the Veteran had mononeuritis multiplex.

Dr. A. L., in February 2006, noted that the Veteran had been diagnosed with mononeuritis multiplex, an autonomic dysfunction.  The physician indicated that testing had confirmed this diagnosis.  

A later January 2008 VA report noted that the cervical spondylitis did not have radicular involvement.  

The Veteran appealed the severance of service connection, asserting that his peripheral neuropathy of all extremities is etiologically related to his spine disability.  At his hearing, he indicated that he had upcoming spinal surgery in October 2013.  He also provided additional evidence which reflects that he underwent shoulder surgery in August 2012, underwent a magnetic resonance imaging (MRI) of the spine in September 2012 which showed disc abnormalities of the lumbar spine, underwent a computerized tomography (CT) of the spine in October 2012 which showed disc abnormalities of the cervical spine, and underwent a myelogram in October 2012 which questioned slight widening of the disc at L5-S1.  In addition, these indicated that an anterior cervical discectomy fusion was scheduled for January 7, 2013.  

When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105(d) impose the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006); Daniels v. Gober, 10 Vet. App. 474, 480 (1997).  In Stallworth, the Court recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Stallworth, 20 Vet. App. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  Thus, all pertinent evidence of record must be considered.  

Once service connection has been granted, 38 C.F.R. § 3.105(d) provides that it may be severed only after VA has complied with specific procedures and satisfies a high burden of proof.  Wilson v. West, 11 Vet. App. 383, 386 (1998).  VA's burden in severing service connection is the same as a claimant's burden in attempting to overturn a final decision on the basis of CUE.  Daniels v. Gober, 10 Vet. App. 474 (1997); see also Graves v. Brown, 6 Vet. App. 166, 170-71 (1994) (holding that CUE is defined the same under 38 C.F.R. § 3.105(d) as it is under 38 C.F.R. § 3.105(a)).  

The AOJ determined that that there was CUE in the December 2007 rating decision which granted service connection for right and left upper extremity peripheral neuropathy as well as right and left lower extremity peripheral neuropathy because there was no medical evidence showing that the Veteran's neuropathy was due to his cervical spondylitis.  Therefore, the AOJ severed service connection.  

Service connection may be severed only where evidence establishes that it is clearly and unmistakably erroneous, the burden of proof being upon the Government. Where service connection is severed because of a change in or interpretation of a law or Department of Veterans Affairs issue, the provisions of §3.114 are for application. A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d).  The burden of proof is on the Government.  38 C.F.R. § 3.105(d).  If service connection is severed based on a lesser standard, such severance is erroneous as a matter of law.  See Stallworth.

The Court has equated the standards for severance of service connection and for demonstrating CUE in a prior final VA decision; however, there are differences in application of those standards.  See Stallworth.  This is because the Secretary's regulation providing for the severance of service connection is written in the present tense.  See 38 C.F.R. § 3.105(d).  Hence, as noted, the VA Secretary is not limited to the law and the record that existed at the time of the original decision in adjudicating a matter of severance of service connection.  Id.

With regard to CUE, CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome- determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).  As noted, the third criterion is not for application regarding the question of severance.

To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 'error''  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313. 

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996). 

Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the Veteran must argue that either the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied.  

In this case, as noted, the AOJ based the determination of CUE in the 2007 rating decision on the finding that there was no medical evidence showing that the Veteran's neuropathy was due to his cervical spondylitis.  In essence, the grant of service connection was based on an undebatable error in the finding that the Veteran's neuropathy was due to his cervical spondylitis when it was not so related due to the lack of supporting medical evidence.

However, the Board finds that there is in fact supporting evidence for service connection in this case and that there is not an undebtable error in that regard.  In viewing the evidence of record, reasonable minds could differ over the conclusion which is in fact debatable.  Furthermore, there mere lack of medical evidence is not necessarily dispositive.  As noted, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson.  

The Board finds that there is both evidence showing that the Veteran has neuropathy or radicular symptoms related to his cervical spine disorder as well as evidence showing that he does not.  The RO reviewed the negative evidence in the March 2009 rating decision which severed service connection, but there is also conflicting evidence that the Veteran does have neuropathy or radicular symptoms.  EMG testing revealed the presence of peripheral neuropathy.  Also, Dr. R.S.K. diagnosed the Veteran as having neuropathy.  Moreover, and significantly, the recent October 2012 CT showed that the Veteran had a history of radiculopathy and currently had multiple disc impairment at various levels of the cervical spine.  With regard to a nexus between neuropathy/radicular symptoms and the cervical spine disorder, the recent CT referred to both the history of radiculopathy as well as the current cervical spine disc impairments, certainly providing a sufficient basis to sustain a finding that service connection is warranted.  Furthermore, he also has lumbar disc issues and is service-connected for lumbar disability, as well.  

In other words, this positive evidence, taken at face value, is sufficient to establish that right and left upper extremity peripheral neuropathy as well as right and left lower extremity peripheral neuropathy, is secondary to service-connected spine disability.  As noted, a disagreement with how facts were evaluated is inadequate to constitute CUE.  Luallen.  Thus, there is no reweighing or reevaluating the evidence to determine which is more probative, i.e., the positive versus the negative evidence.  Rather, it must be determined if the grant of service connection was clearly and unmistakably erroneous.  Further, there has not been presented any medical authority who has certified that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d).  Rather, in this case, there was no clear change in diagnosis, but rather different diagnoses provided by different medical professionals.  

In sum, whether the Veteran has right and left upper extremity peripheral neuropathy as well as right and left lower extremity peripheral neuropathy which is etiologically related to his service-connected spine disability is debatable and reasonable minds could differ regarding the outcome.  The Board's task in assessing whether severance of service connection was proper is not to assess the probative value and weight of evidence proffered, or to determine whether the preponderance of the evidence is against the claim on appeal.  Rather, it is the Board's task to determine whether a grant of service connection constitutes CUE; a nuanced balancing of the weight, credibility, and probative value of the evidence of record in making such a determination constitutes legal error.  Stallworth at 488.  In sum, the Board finds that a severance of service connection for right and left upper extremity peripheral neuropathy as well as right and left lower extremity peripheral neuropathy is not compelled by the evidence of record. 


ORDER

Restoration of service-connection for right and left upper extremity peripheral neuropathy as well as right and left lower extremity peripheral neuropathy is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


